TO BE PUBLISHED

               $uprrittr Court of 4 ritfuthv
                              2014-SC-000719-KB


KENTUCKY BAR ASSOCIATION                                                MOVANT



V.                            IN SUPREME COURT



NATHANIEL T. PENDLETON                                            RESPONDENT



                             OPINION AND ORDER

        Respondent, Nathaniel T. Pendleton, KBA Member No 93224, was

admitted to the practice of law in the Commonwealth of Kentucky on October

23, 2009, and his bar roster address is listed as 201 S. Broadway #1,

Georgetown, Kentucky, 40324.

       In three disciplinary files the Board of Governors (Board) unanimously

found Respondent guilty of all counts charged in each file. For these violations

the Board recommends by a vote of 17-2 that Respondent be permanently

disbarred from the practice of law.


                                 I. BACKGROUND
     A. KBA File No. 21818

       Respondent was suspended from the practice of law for nonpayment of

bar dues on January 23, 2013, and has not been reinstated. Following his

suspension, however, Respondent continued to practice law in Fayette and
Woodford Counties, during which time he continued to represent clients and

make appearances and file court documents on their behalf, including Daniel

James Price, Andrew Wiggens, and Justin Lee Chaplin. Following the initiation

of the complaint and charges in this file, Respondent failed to respond in any

manner.

       As a result of the above conduct Respondent was charged with violating

SCR 3.130-5.5(a) 1 for practicing law on a suspended license; SCR 3.130-3.4(c) 2

                                                                                              forknwiglydsbeaotinudrhelsofaibn;dSCR

3.130-8.1(b) 3 for knowingly failing to respond to a lawful demand for

information by the KBA.

    B. .KBA File No. 22616

       While his license was suspended, Respondent represented Daniel J. Price

in a divorce proceeding in Woodford County and appeared in court on Mr.

Price's behalf on February 5, 2013. Further, Respondent failed to

communicate with Mr. Price and repeatedly cancelled appointments during the

representation. Respondent also failed to file documents with the court in a

timely manner. Mr. Price ultimately terminated the attorney-client relationship



       1 "A lawyer shall not practice law in a jurisdiction in violation of the regulation
of the legal profession in that jurisdiction, or assist another in doing so[.]"
       2  "A lawyer shall not: knowingly disobey an obligation under the rules of a
tribunal except for an open refusal based on an assertion that no valid obligation
exists[.]"
       3 "An applicant for admission to the bar, or a lawyer in connection with a bar

admission application or in connection with a disciplinary matter, shall not: . . . fail to
disclose a fact necessary to correct a misapprehension known by the person to have
arisen in the matter, or knowingly fail to respond to a lawful demand for information
from an admissions or disciplinary authority . . . ."

                                             2
and requested his file from Respondent; however, Respondent failed to turn

over the file or any documentation filed with the Court despite Mr. Price's

numerous requests. Following the filing of the complaint and charges in this

file, Respondent again failed to respond in any manner.

       As a result of the above conduct, Appellant was charged with violating

SCR 3.130-1.3 4 for failing to act with reasonable diligence and promptness in

representing a client; SCR 3.130-1.4 5 for failing to keep a client reasonably

informed about the status of the case and to promptly comply with reasonable

requests for information; SCR 3.130-1.16(d) 6 for failing to promptly return M r

Price's file; SCR 3.130-5.5(a) for practicing law in violation of the applicable

Supreme Court and KBA rules; and SCR 3.130-8.1(b) for failure to respond to

the KBA's lawful demand for information.




       4   "A lawyer shall act with reasonable diligence and promptness in representing
a client."
       5  "(a) A lawyer shall: (1) promptly inform the client of any decision or
circumstance with respect to which the client's informed consent, as defined in Rule
 1.0(e), is required by these Rules; (2) reasonably consult with the client about the
means by which the client's objectives are to be accomplished; (3) keep the client
reasonably informed about the status of the matter; (4 )promptly comply with
reasonable requests for information; and (5) consult with the client about any relevant
limitation on the lawyer's conduct when the lawyer knows that the client expects
assistance not permitted by the Rules of Professional Conduct or other law. (b) A
lawyer shall explain a matter to the extent reasonably necessary to permit the client to
make informed decisions regarding the representation."
        6 "Upon termination of representation, a lawyer shall take steps to the extent
reasonably practicable to protect a client's interests, such as giving reasonable notice
to the client, allowing time for employment of other counsel, surrendering papers and
property to which the client is entitled and refunding any advance payment of fee or
expense that has not been earned or incurred. The lawyer may retain papers relating
to the client to the extent permitted by other law."

                                             3
    C. KBA File No. 22616

       Following Respondent's suspension from the practice of law, as noted

above, Respondent was retained by Richard Hash to represent him in an

uncontested divorce proceeding in Fayette County; however, Respondent never

filed the dissolution petition to initiate the proceeding. Despite never having

even initiated the proceeding, Respondent gave Mr. Hash an order purportedly

granting his divorce, but which was actually an order relating to an entirely

different divorce case. In an attempt to further cover-up his improper actions,

Respondent later filed a divorce petition in Jessamine County and falsified the

petition to reflect that it had been prepared and filed by another attorney.

Upon investigation by the Inquiry Commission, the listed attorney advised that

she did not file that Jessamine County petition and is not employed with the

Pendleton Law Office. Following the filing of the complaint and charges in this

file, Respondent failed to respond in any manner.

       As a result of the above conduct Respondent was charged with violating

SCR 3.130-5.5(a) for practicing law while his license was suspended; SCR

3.130-3.3 7 for making a false statement to a tribunal; SCR 3.130-3.4(b) 8




        7 "(a) A lawyer shall not knowingly: (1) make a false statement of fact or law to a
tribunal or fail to correct a false statement of material fact or law previously made to
the tribunal by the lawyer; (2) fail to disclose to the tribunal published legal authority
in the controlling jurisdiction known to the lawyer to be directly adverse to the
position of the client and not disclosed by opposing counsel; or (3) offer evidence that
the lawyer knows to be false. If a lawyer, the lawyer's client, or a witness called by the
lawyer, has offered material evidence and the lawyer comes to know of its falsity, the
lawyer shall take reasonable remedial measures, including, if necessary, disclosure to
the tribunal. A lawyer may refuse to offer evidence, other than the testimony of a
defendant in a criminal matter, that the lawyer reasonably believes is false . . . ."

                                             4
falsifying a court filing; SCR 3.130-8.1(b) failing to respond to the KBA's

request for information; and SCR 3.130-8.4(c) 9 for engaging in conduct

involving dishonesty, fraud, deceit or misrepresentation.


                                      II. DISCIPLINE

       Neither the KBA's Office of Bar Counsel nor Respondent have sought

review by the Court under SCR 3.370(7), 10 and this Court declines to

undertake review pursuant to SCR 3.370(8). 11 Therefore, the Board's

recommendation is hereby adopted pursuant to SCR 3.370(9). 12

ACCORDINGLY, IT IS ORDERED THAT

1) Respondent, Nathaniel T. Pendleton, KBA Number 93224, 201 S. Broadway

#1, Georgetown, Kentucky, 40324, is adjudged guilty of the above-described

violations of the Rules of Professional Conduct;

2) Respondent is permanently disbarred from the practice of law in Kentucky;

3) Pursuant to SCR 3.390, Respondent shall, if he has not already done so,

within ten (10) days from the entry of this Opinion and Order, notify all clients,



       8  "A Lawyer shall not: knowingly falsify evidence, counsel or assist a witness to
testify falsely, or offer an inducement to a witness that is prohibited by law[.]"
      9 "It is professional misconduct for a lawyer to: .. engage in conduct involving
dishonesty, fraud, deceit or misrepresentation[.]"
       10"Within thirty (30) days after the Board's decision is filed with the
Disciplinary Clerk, Bar Counsel or the Respondent may file with the Court a Notice for
the Court to review the Board's decision stating reasons for review . . . ."
       11
        "If no notice of review is filed by either party, the Court may notify Bar
Counsel and Respondent that it will review the decision."
       12 "If no notice of review is filed by either of the parties, or the Court under
paragraph eight (8) of this rule, the Court shall enter an order adopting the decision of
the Board or the Trial Commissioner, whichever the case may be, relating to all
matters."
in writing, of his inability to represent them; notify, in writing, all courts in

which he has matters pending of his suspension from the practice of law; and

furnish copies of all letters of notice to the Office of Bar Counsel. Furthermore,

to the extent possible, Respondent shall immediately cancel and cease any

advertising activities in which he is engaged; and

4) In accordance with SCR 3.450, Respondent is directed to pay all costs

associated with these disciplinary proceedings against him, said sum being

$693.20 for which execution may issue from this Court upon finality of this

Opinion and Order.

      Minton, C.J., Abramson, Cunningham, Keller, Noble and Venters, JJ.,

sitting. All concur.

      ENTERED: February 19, 2015.